Citation Nr: 0023251	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  99 - 01 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim of service connection for rheumatoid arthritis 
as residual to ionizing radiation exposure.

Whether new and material evidence has been submitted to 
reopen a claim of service connection for skin cancer as 
residual to ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel





INTRODUCTION

The veteran served on active duty from September 1945 to 
September 1948.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of December 1998 and 
January 1999 from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Paul, Minnesota.  The rating 
action of December 1998 denied service connection for 
rheumatoid arthritis as residual to ionizing radiation 
exposure, while the rating action of January 1999 determined 
that new and material evidence had not been submitted to 
reopen a claim for service connection for skin cancer as 
residual to ionizing radiation exposure.  

During the pendency of this appeal, the veteran withdrew his 
request for a personal hearing before a traveling Member of 
the Board, and further withdrew his claim for service 
connection for a delusional disorder as residual to ionizing 
radiation exposure.  


REMAND

A Board decision of December 1996 denied service connection 
for rheumatoid arthritis, for skin cancer of the back and 
right shoulder, and for thyroid disease, including thyroid 
cancer and nonmalignant thyroid nodular disease, each claimed 
as residual to ionizing radiation exposure, on the grounds 
that those claims were not well grounded under the provisions 
of  38 U.S.C.A. § 5107(a).  That decision was not appealed to 
the United States Court of Appeals for Veterans Claims 
(Court) and became final.

In February 1997, the veteran undertook to reopen his claims 
for service connection for rheumatoid arthritis, for skin 
cancer, and for thyroid disease, each claimed as residual to 
ionizing radiation exposure, by submitting additional 
evidence.  A rating decision of May 1997 determined that new 
and material evidence had not been submitted to reopen claims 
of service connection for rheumatoid arthritis, for skin 
cancer, and for thyroid disease, each claimed as residual to 
ionizing radiation exposure.  

Following receipt of additional evidence, a rating decision 
of July 1997 determined that new and material evidence had 
not been submitted to reopen claims of service connection for 
skin cancer, and for thyroid disease, each claimed as 
residual to ionizing radiation exposure.  No additional 
evidence or timely Notice of Disagreement was submitted with 
respect to those issues, and those determinations became 
final after one year.  The claim for service connection for 
rheumatoid arthritis as residual to ionizing radiation 
exposure was deferred in order to permit consideration of 
that claim by the Undersecretary for Veterans Benefits.  
Thereafter, a rating decision of December 1998 denied service 
connection for rheumatoid arthritis as residual to ionizing 
radiation exposure without addressing the issue of whether 
new and material evidence had been submitted to reopen that 
claim.  The veteran initiated an appeal of that 
determination.

Under  Barnett v. Brown,  83 F.3d. 1380 (Fed.Cir.1996), any 
statutory tribunal must ensure it has jurisdiction over each 
case before adjudicating the merits, a potential 
jurisdictional defect may be raised by the court or tribunal 
sua sponte or by any party and at any stage in the 
proceedings and, once apparent, must be adjudicated.  Title 
38 U.S.C.A. § 7104(b) does not vary the Board's jurisdiction 
according to how the RO ruled.  Accordingly, the Board must 
independently address the issue of whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for rheumatoid arthritis as residual to 
ionizing radiation exposure.  

In January 1999, the veteran's representative submitted a 
letter from the Defense Threat Reduction Agency, dated in 
December 1998, with a cover letter stating that such was 
submitted as a claim for entitlement for service connection 
for rheumatoid arthritis as residual to ionizing radiation 
exposure.  Without explanation, the RO chose to regard that 
letter as an attempt to reopen the veteran's previously 
denied claim for service connection for skin cancer as 
residual to ionizing radiation 

exposure, and denied that claim by rating decision of January 
1999.  However, that decision impermissibly relied upon the 
standard articulated in  Colvin v. Derwinski,  1 Vet. 
App. 171 (1991), which had been invalidated.  See Hodge v. 
West,  155 F.3d 1356, 1361-64 (Fed.Cir. 1998).  In the Hodge 
decision, the Federal Circuit Court expressly rejected the 
standard for determining whether new and material evidence 
had been submitted, as set forth in Colvin v. Derwinski, 
1 Vet. App. 171 (1991), and held that the regulatory standard 
set forth in  38 C.F.R. § 3.156(a) (1998) was the only 
correct standard. 

The cited regulation provides that:

New and material evidence means evidence 
which bears directly and substantially 
upon the specific matter under 
consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).

There is no longer a requirement that, in order to reopen a 
claim, the new evidence, when viewed in the context of all 
the evidence, both new and old, must create a reasonable 
possibility that the outcome of the case on the merits would 
be changed. The cited decision in  Hodge, id., invalidated 
the standard for new and material evidence under Colvin and 
its progeny, and the case must be remanded to permit the RO 
to adjudicate both of these new-and-material claims under the 
provisions of 38 C.F.R. § 3.156(a) (1999).  Finally, for the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed unless the evidence is inherently incredible or 
beyond the competence of the witness.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

Prior to readjudicating the new-and-material issues, however, 
the RO should comply with the duty under  38 U.S.C.A. § 5103 
to inform the veteran of what 


would constitute new and material evidence for purposes of 
reopening the claims for service connection for the 
disabilities at issue, citing the correct standard.  

In addition, the Court has recently announced a new three-
step analysis that VA must perform when a veteran seeks to 
reopen a final decision based on the submission of new 
evidence.  See Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc).  The three prongs of the new Elkins test are as 
follows: (1) VA must first determine whether the veteran has 
presented new and material evidence under  38 C.F.R. 
§ 3.156(a) (1999) in order to have a finally denied claim 
reopened under  38 U.S.C.A. § 5108; (2) if new and material 
evidence has been presented, immediately upon reopening the 
claim, VA must decide whether, based upon all the evidence of 
record in support of the claim, presuming its credibility, 
the reopened claim is well grounded pursuant to  38 U.S.C.A. 
§ 5107(a); and (3) if the claim is well grounded, VA may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist under  38 U.S.C.A. § 5107(a) 
has been fulfilled.  Elkins, id.  If the additional evidence 
presented is not new, the inquiry ends and the claim may not 
be reopened.  Smith (Russell) v. West,  12 Vet. App. 312 
(1999).  

The appellant should further be informed of the requirements 
for submission of a well-grounded claim, and of the evidence 
needed to well ground his claims for service connection for 
rheumatoid arthritis and for skin cancer as residual to 
ionizing radiation exposure, and be given a reasonable 
opportunity to respond.  The RO must then determine whether 
the record includes (1) competent evidence of a current 
disability in the form of a medical diagnosis; as well as (2) 
evidence of incurrence or aggravation of a disease or injury 
in service in the form of lay or medical evidence, in this 
case evidence of inservice ionizing radiation exposure; 
together with (3) evidence of a nexus between the inservice 
injury or disease and the current disability in the form of 
medical evidence.  Caluza v. Brown,  7 Vet. App. 498 (1995), 
affirmed per curiam,  78 F.3d 604 (Fed. Cir. 1996).  

The Court has further held that a remand by the Court or the 
Board confers on the veteran or other claimant, as a matter 
of law, the right to compliance with the remand orders.  The 
Court further held that a remand by the Court or the Board 

imposes upon the Secretary of Veterans' Affairs a concomitant 
duty to ensure compliance with the terms of the remand, 
either personally or as [] "the head of the Department."  
38 U.S.C.A. § 303 (West 1991).  Further, the Court stated 
that where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West,  11 Vet. App. 268 (1998).  Accordingly, the 
RO must review the case prior to returning it to the Board in 
order to ensure full and specific compliance with all 
instructions contained in this Remand order.  All cases 
returned to the Board which do not comply with the 
instructions of the Board remand will be returned to the RO 
for further appropriate action as directed.  

The case is Remanded to the RO for the following actions:

1.  The appellant should be informed in 
writing of the requirements of new and 
material evidence to reopen finally 
denied claims and the evidence needed to 
reopen his claims, as well as the 
requirements for submitting well-grounded 
claims, and the evidence needed to well-
ground his current claims.  The appellant 
should further be notified in writing 
that he has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Quarles v. Derwinski,  3 Vet. 
App. 129 (1992);  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

2.  The RO should readjudicate the issues 
of whether new and material evidence has 
been submitted to reopen the claims of 
service connection for rheumatoid 
arthritis and for skin cancer as residual 
to ionizing radiation exposure under the 
provisions of  38 C.F.R. § 3.156(a), and 
the Federal Court's holding in  Hodge v. 
West,  155 F.3d 1356, 1361-64 (Fed.Cir. 
1998).  If that issue is resolved 
favorably as to either or both claims, 
the RO must then determine whether those 
claims are well 

grounded under  38 U.S.C.A. § 5107(a).  
See Caluza v. Brown,  7 Vet. App. 498 
(1995), affirmed per curiam,  78 F.3d 604 
(Fed. Cir. 1996).  If either or both 
claims are found to be well grounded, the 
RO should ensure that the duty to assist 
under  38 U.S.C.A. § 5107(a) has been 
fulfilled prior to evaluating the merits 
of those claims.  See Elkins v. West, 12 
Vet. App. 209 (1999) (en banc);  Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
requested development and procedural 
actions have been conducted and completed 
in full.  If any development is 
incomplete, or requirements of procedural 
due process are not met, appropriate 
corrective action should be implemented 
prior to returning the case to the Board.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction or if a timely Notice of Disagreement 
is received with respect to any other matter, the RO should 
issue a Supplemental Statement of the Case, including all 
applicable law and regulations, and the appellant and his 
representative should be provided an opportunity to respond.  
The appellant should be advised of the requirements to 
initiate and perfect an appeal on any issue addressed in the 
Supplemental Statement of the Case which is not currently on 
appeal.  The case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of these claims.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' 

Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals

Under  38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).








 



